In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
STEVEN DUDASH,             *
                           *                          No. 09-646V
               Petitioner, *                          Special Master Christian J. Moran
                           *
v.                         *                          Filed: June 25, 2013
                           *
SECRETARY OF HEALTH        *                          Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,        *                          fact; award in the amount to which
                           *                          respondent does not object
               Respondent. *
                           *
*************************

Ronald C. Homer, Homer, Conway & Chin-Caplan, P.C., Boston, MA, for Petitioner;
Voris E. Johnson, U.S. Department of Justice, Washington, D.C., for Respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

        Petitioner, Steven Dudash, filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on June 18, 2013. Previously, on June 4, 2013, Mr. Dudash
filed an application for final attorneys’ fees and costs. In informal discussions, respondent raised
objections to certain items in petitioner’s application. Based on these discussions, petitioner
amended his application to request $28,500.00, an amount to which respondent does not object.
The Court awards this amount.

        Mr. Dudash filed for compensation alleging that he was injured by the influenza vaccine
he received on October 5, 2006. Mr. Dudash received compensation based upon the parties’
stipulation. Decision, filed Jan. 8, 2013. Because Mr. Dudash received compensation, he is
entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Mr. Dudash seeks a total of $28,500.00 in attorneys’ fees and costs for his counsel.
Additionally, in compliance with General Order No. 9, Mr. Dudash submitted a statement
confirming that he incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $28,500.00 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                 2